                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION



  In the Matter of the Search Regarding No.                      ^
  18-115-04                                 MOTION TO SEAL




      The United States hereby moves this Court for an order:
      1.     Sealing this matter for a period of 90 days, subject to renewal, in
that this search is being conducted as a part of an ongoing investigation.
      2.     Sealing all documents filed in this matter that are not designated as
redacted in the caption (including this motion and resultant order), as the
documents contain reference to an ongoing investigation, protected personal
identifiers, identities of informants and/or witnesses, and sensitive law
enforcement information.

      3.     Sealing all documents in this matter designated redacted in the
caption for a period of 90 days, subject to renewal, unless ordered otherwise by
the Court.

      Dated this 29th day of October, 2018.
                                            RONALD A. PARSONS, JR.
                                            United States Attorney



                                            Jeffrey C. Clapper
                                            Assistant United States Attorney
                                            P.O. Box 2638
                                            Sioux Falls, SD 57101-2638
                                            Telephone: (605)357-2351
                                            Facsimile: (605)330-4410
                                            E-Mail:jeff.cIapper@usdoj.gov
